ORDER

PER CURIAM.
Defendant appeals his convictions by a jury on Count I — first degree assault, § 565.050, RSMo Supp.1993; Count II — second degree assault, RSMo Supp.1993; and Counts IV and V — armed criminal action respectively relating to Counts I and II, § 571.015, RSMo 1986. The court sentenced defendant in accordance with the jury’s assessment; defendant was sentenced to twelve years imprisonment on Count I, five years on Count II to be served concurrently with Count I, twelve years on Count IV to be served consecutively with Counts I and II, and three years on Count V to be served concurrent with the other counts. Defendant also appeals the denial, without an evidentia-ry hearing, of his Rule 29.15 motion for post-conviction relief which has been consolidated in this review. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).